Citation Nr: 1516467	
Decision Date: 04/16/15    Archive Date: 04/24/15

DOCKET NO.  13-19 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for vertigo.

3.  Entitlement to service connection for a bilateral shoulder disability.

4.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Counsel

INTRODUCTION

The Veteran had active service from November 1990 to May 1993.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2012  rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has described an incident that occurred in August or September 1992 during which she was pinned against a wall by a Humvee.  She states that this incident occurred at Ft. Irwin, California while she was there as part of a rail head team responsible for transporting vehicles from her duty station at Ft. Benning.  She indicates that after the incident, she was taken to the emergency room at Weed Army Community Hospital.  There is no record of treatment at this facility in the service treatment records currently associated with the claims file.  However, it appears that the Veteran was at Ft. Irwin on temporary duty and not stationed there as permanent party.  It is possible that any record of treatment that occurred at that hospital might not have been associated with the Veteran's permanent service treatment record file.  The RO requested records directly from Weed Army Community Hospital at Ft. Irwin in October 2011.  The hospital responded in November 2011 that records were archived after two years of inactivity, and directed the RO to contact the VA Records Management Center (RMC).  It does not appear that this was accomplished.  As it is possible that the RMC might possess records pertaining to this claimed treatment, inquiry should be made.  

The Board also observes that the Veteran has identified treatment at Tripler Army Medical Center (AMC) in Hawaii during 1994 and 1995.  In an authorization dated in July 2011, she indicated that she was treated for hearing loss as well as back and shoulder pain.  Her active service ended in May 1993.  Notably, she was married at the time of her separation from service, and her July 2011 application for VA benefits indicates that she was divorced from that spouse in May 1995, in Honolulu, Hawaii.  The Veteran's identification of this treatment at Tripler AMC raises the possibility that she was treated as a dependent following her period of active service.  The Veteran should be contacted and asked to clarify whether she was treated at Tripler AMC as a military dependent for the period identified; if so, records should be requested from the appropriate records repository.

In light of the above discussion, the Board has concluded that additional development of the record is necessary.  Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask that she clarify whether she was treated at Tripler AMC as a military dependent during the periods she has identified.  If so, contact the appropriate records repository (i.e., the RMC or the National Personnel Records Center) and request any records pertaining to her treatment at military treatment facilities as a dependent.  

2.  Contact the appropriate records repository (i.e., the RMC or the NPRC) and request any records pertaining to treatment of the Veteran at Weed Army Community Hospital during 1992.  

If, after making reasonable efforts to obtain the records described in paragraphs 1 and 2 above, VA is unable to secure the same, notify the Veteran and (a) identify the specific records that are unable to be obtained; (b) briefly explain the efforts made to obtain those records; (c) describe any further action to be taken by VA with respect to the claim; and (d) inform the Veteran that she is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

3.  Review the record and conduct any additional development necessary.  Such development should include VA examinations if indicated by the expanded record.

4.  Then, readjudicate the claims on appeal, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.   If the decision remains adverse to the Veteran, she and her representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




